Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 1 of 22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

OFFICE OF THE CLERK
501 "I" Street
Sacramento, CA 95814 FIL ED
APR
April 21, 2020 susan 7 2029
CLER X% So

NORTH 5) ae DisTRior HS
USDC, Northern District of California “LY BAUR
450 Golden Gate Ave. NIA
16th Floor, #1111
San Francisco, CA 94102
RE: USA vs. NADEEM KHAN

USDC No.: 2:12-CR-00185—-TLN
Dear Clerk,

Pursuant to the order transferring the above captioned case to your court, dated April 20, 2020 ,
transmitted herewith are the following documents:

Electronic Documents: | to 369

Documents maintained electronically by the district court are accessible through PACER for the
Eastern District of California at https://ecf.caed.uscourts.gov.

Please acknowledge reccipt on the extra copy of this letter and return to the Clerk's Office.

Thank you,

/s/ Kx. Zignago

 

 

Deputy Clerk
DATE RECEIVED: APR 2 7 2020
RECEIVED BY: V2 Ss '& W\ oS lu

 

(Print Name)

\
CR 20 0166 LF

NEW CASE NUMBER:

 
 

 

 

 

 

 

 

 

 

Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 2 of 22
FILED

cys SUSAN} cONG DOCKET NUMBER (TRAN. COURT)
PROB 22 (ED/C A) CLERK, U.S. DISTRICT COURT
(Rev. 2/88) NORTHERN yen CALIFORNIA 0972 2: ] ICROO1 85-04

TRANSFER OF JURISDICTION DOCKET NUMBER (REC. COURT)
NAME AND ADDRESS OF 1) PROBATIONER & SUPERVISED RELEASEE DISTRICT DIVISION
E-CA Sacramento

 

Nadeem Khan F | _ E D NAME OF SENTENCING JUDGE

United States District Judge Troy L. Nunley
Apr 20, 2020 DATES OF FROM To

CLERK, U.S. DISTRICT COURT O prosation
EASTERN DISTRICT OF CALIFORNIA SUPERVISED RELEASE 3/27/20 ] 9 3/26/2022

 

 

 

 

 

 

 

OFFENSE

21 USC 841(a)(1) — Possession With Intent to Distribute Marijuana (CLASS C FELONY)

 

PART 1 — ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA

IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605 the jurisdiction of the supervisee named above
be transferred with the records of the Court to the United States District Court for the Northern District of
California upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of Supervised Release may be changed by the District Court to which this transfer is made without

further inquiry of this Court.*
~“\ he
March 30, 2020 AS |

Date United States District Judge

 

 

RESTITUTION: | If this offender has an order of restitution which is to be paid jointly and severally, the
offender shall send payments to the sentencing district Court Clerk's Office and no financial record shall be
created in the receiving district.

*This sentence may be deleted at the discretion of the transferring Court.

 

PART 2— ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

IT IS HEREBY ORDERED that jurisdiction over the above-named supervisee be accepted and assumed
by this Court from and after the entry of this Order.

April 16, 2020

 

 

 

 

 

Effective Date United States District Judge
| oo certify ae lege
. Inst is a true and corre
Cc: United States Attorney the original on file in my office. wee

FLU Unit - United States Attorney's Office ATTEST: KEITH HOLLAND

Fiscal Clerk - Clerk's Office Clerk, U. S. District Court
ee Pa California
By WV Vw

 

T T U Clerk Rev. 05/2013
j j TRANSFER OF JURIS (PROB22).DOTX
f- ay HY
Dated | AL
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 3 of 22

Case title: USA v. Cheal et al

PROB22_OUT

U.S. District Court
Eastern District of California - Live System (Sacramento)
CRIMINAL DOCKET FOR CASE #: 2:12-cr-00185-TLN-4

Magistrate judge case number: 2:12-mj-00050-KJN

Date Filed: 05/17/2012
Date Terminated: 08/24/2017

 

Assigned to: District Judge Troy L.

Nunley

Defendant (4)

Nadeem Khan
TERMINATED; 08/24/2017

Pending Counts

21:841A=MD.F POSSESSION
WITH INTENT TO DISTRIBUTE
MARIJUANA

(Is)

Highest Offense Level (Opening)
Felony

represented by

Thomas A. Johnson

Law Office of Thomas A. Johnson
400 Capitol Mall

Suite 1620

Sacramento, CA 95814
916-442-4022

Fax: 916-442-4262

Email: taj@tomjohnsonlaw.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Retained

Disposition

Imprisonment of 30 months. The
Court recommended that the
defendant participate in the 500-
Hour Bureau of Prisons Substance
Abuse Treatment Program. Upon
release from imprisonment, the
defendant shall be placed on
Supervised Release for a Term of 36
months. The defendant shall pay a
Special Assessment of $100,
payment to begin immediately. The
Court found the defendant did not
have the ability to pay a fine, and the
imposition of a fine was waived.

| hereby certify that th
Instrument is a true on correct Copy OF
the original on file in my office.

ATTEST. KEITH HOLLAND
Clerk, U.S. District Court

tl ja of Califo la
By L! [KK yc!
Deputy Clerk

vaca 4-2-3090
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 4 of 22

Terminated Counts

21:846=MM.F CONSPIRACY TO
MANUFACTURE AND POSSESS
WITH INTENT TO DISTRIBUTE
MARIJUANA

(1)
21:841A=MD.F POSSESSION

WITH INTENT TO DISTRIBUTE
MARIJUANA

(2)
21:841A=MM.F MANUFACTURE
OF MARIJUANA PLANTS

(3)

Highest Offense Level
(Terminated)

Felony

Complaints

21:846=MM.F CONSPIRACY TO
MANUFACTURE AT LEASE
1,000 MARIJUANA PLANTS AND
POSSESS WITH INTENT TO
DISTRIBUTE AT LEAST 1,000
KILOGRAMS OF MARIJUANA, A
SCHEDULE I CONTROLLED
SUBSTANCE

Disposition

DISMISSED.

DISMISSED.

DISMISSED.

Disposition

 

Plaintiff
USA

represented by Jason Hitt

United States Attorney's Office

501 I Street

Suite 10-100

Sacramento, CA 95814
916-554-2751

Fax: 916-554-2900

Email: jason.hitt@usdoj.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant US Attorney

Amanda Beck , GOVT
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 5 of 22

U.S. Attorney's Office

501 I Street, Suite 10-100
Sacramento, CA 95814
916-554-2700

Fax: 916-554-2900

Email: Amanda.Beck@usdoj.gov
TERMINATED. 10/02/2019
Designation: Assistant US Attorney

Kevin Christopher Khasigian ,
GOVT

United States Attorney's Office

501 I Street

Suite 10-100

Sacamento, CA 95814
916-554-2723

Email: kevin.khasigian@usdoj.gov
ATTORNEY TO BE NOTICED
Designation: Assistant US Attorney

 

Date Filed

Docket Text

 

02/17/2012

b—

COMPLAINT as to Robb Harrison Cheal (1), Nadeem Khan (2),
Robert Carillo (3), Ryan Cheal (4). (Mena-Sanchez, L) [2:12-mj-
00050-KJN] (Entered: 02/17/2012)

 

02/17/2012

Iho

REQUEST to Seal Criminal Complaint by USA as to Robb Harrison
Cheal, Nadeem Khan, Robert Carillo, Ryan Cheal. (Mena-Sanchez,
L) [2:12-mj-00050-K JN] (Entered: 02/17/2012)

 

02/17/2012

[uo

ORDER SEALING signed by Magistrate Judge Kendall J. Newman
on 2/17/12 ORDERING that this case shall be SEALED until
further order of the Court. (Mena-Sanchez, L) [2:12-mj-00050-KJN]
(Entered: 02/17/2012)

 

04/02/2012

|=

MOTION to UNSEAL as to Robb Harrison Cheal, Nadeem Khan,
Robert Carillo, Ryan Cheal by USA. (Michel, G) [2:12-mj-00050-
KJN] (Entered: 04/02/2012)

 

04/02/2012

[tr

ORDER as to Robb Harri3on Cheal (1), Nadeem Khan (2), Robert
Carillo (3), Ryan Cheal (4) signed by Magistrate Judge Kendall J.
Newman on 3/30/2012 GRANTING 4 Motion to Unseal. (Michel,
G) [2:12-mj-00050-K JN] (Entered: 04/02/2012)

 

04/02/2012

Ion

APPLICATION for issuance of Summons and Arrest Warrant by
USA (Marciel, M) [2:12-mj-00050-KJN] (Entered: 04/02/2012)

 

 

04/02/2012

 

Im

 

ORDER signed by Magistrate Judge Dale A. Drozd on 3/30/2012
GRANTING government's 6 Application for issuance of Summons

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 6 of 22

and Arrest Warrant. (Marciel, M) [2:12-mj-00050-KJN] (Entered:
04/02/2012)

 

04/02/2012

ho

SUMMONS ISSUED as to defendant Nadeem Khan; Initial
Appearance set for 4/27/2012 at 2:00 PM in Courtroom 25 (KJN)
before Magistrate Judge Kendall J. Newman. (Marciel, M) [2:12-
mj-00050-KJN] (Entered: 04/05/2012)

 

04/24/2012

MEMORANDUM by USA to calendar defendant Nadeem Khan on
4/27/2012 at 2:00 PM. (Hitt, Jason) Modified on 4/26/2012
(Marciel, M). [2:12-mj-00050-KJN] (Entered: 04/24/2012)

 

04/24/2012

MEMORANDUM by USA to calendar defendant Robb Harrison
Cheal on 4/30/2012 at 2:00 PM. (Hitt, Jason) Modified on 4/26/2012
(Marciel, M) [2:12-mj-00050-KJN] (Entered: 04/24/2012)

 

04/26/2012

MEMORANDUM by USA requesting calendaring of Initial
Appearance on 4/27/2012 for defendant Ryan Cheal. (Hitt, Jason)
Modified on 4/27/2012 (Marciel, M) [2:12-mj-00050-KJN]
(Entered: 04/26/2012)

 

04/27/2012

16

MINUTES for INITIAL APPEARANCE proceedings as to Nadeem
Khan and Ryan Cheal held before Magistrate Judge Kendall J.
Newman on 4/27/2012: Retained counsel Tom Johnson appeared for
Nadeem Khan. Retained counsel James Bustamante appeared for
Ryan Cheal. Rights given. Defendants waived a formal reading of
the Complaint. Charges reviewed. Defendant Nadeem Khan ordered
released on a $50,000.00 unsecured appearance bond co-signed by
defendant's father, Shohrab Khan, Defendant Ryan Cheal ordered
released on a $50,000.00 unsecured appearance bond co-signed by
defendant's mother, Jyl Cheal. Co-signatures on the unsecured
appearance bond to be faxed to the CRD by 5/1/2012, with the
original to follow by 5/4/2012. Preliminary Examination set for
5/18/2012 at 02:00 PM in Courtroom 9 (GGH) before Magistrate
Judge Gregery G. Hollows. Attorney Thomas A. Johnson for
Nadeem Khan, James A. Bustamante for Ryan Cheal added.
Government Counsel Jason Hitt present. Defense Counsel Tom
Johnson and James Bustamante present. Custody Status: Defendant
present, in custody. ECRO/CD Number: Jonathan Anderson/1 of 1.
(Text Only) (Caspar, M) Modified on 4/30/2012 (Caspar, M). [2:12-
mj-00050-KJN] (Entered: 04/27/2012)

 

04/27/2012

NOTICE to DEFENDANT BEING RELEASED as to Nadeem
Khan. (Mena-Sanchez, L) [2:12-mj-00050-KJN] (Entered:
04/30/2012)

 

04/27/2012

ORDER for Rlease as to Nadeem Khan signed by Magistrate Judge
Kendall J. Newman on 4/27/12. (Mena-Sanchez, L) [2:12-mj-
00050-KJN] (Entered: 04/30/2012)

 

 

 

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 7 of 22

04/30/2012

UNSECURED APPEARANCE BOND POSTED as to Nadeem
Khan in amount of $ 50,000.00. (Zignago, K.) [2:12-mj-00050-
KJN] (Entered: 05/02/2012)

 

05/17/2012

INDICTMENT as to Robb Cheal (1) count(s) 1, 2, 3, Ryan Cheal
(2) count(s) 1, 2, 3, Robert Carrillo (3) count(s) 1, 2, 3, Nadeem
Khan (4) count(s) 1, 2, 3. (Kastilahn, A) (Entered: 05/18/2012)

 

05/17/2012

AOQ257 (Sealed) as to Robb Cheal, Nadeem Khan, Robert Carrillo,
and Ryan Cheal. (Kastilahn, A) (Entered: 05/18/2012)

 

05/18/2012

39

MINUTES (Text Only) for proceedings held before Magistrate
Judge Gregory G. Hollows: ARRAIGNMENT as to Robb Cheal (1)
Count 1,2,3 and Nadeem Khan (4) Count 1,2,3 and Robert Carrillo
(3) Count 1,2,3 and Ryan Cheal (2) Count 1,2,3 held on 5/18/2012.
NOT GUILTY PLEA ENTERED. Attorney Michael Petrik, Jr for
Robb Cheal,Christopher Richard Cosca for Ryan Cheal added.
Attorney James A. Bustamante and Ronald James Peters terminated.
T4 Start: 05/18/2012 Stop: 07/10/2012. Status Conference set for
7/10/2012 at 09:30 AM in Courtroom 6 (JAM) before Judge John A.
Mendez. Government Counsel Jason Hitt present. Defense Counsel
Michael Petrik, Tom Johnson, Lisa B. Meier for Zenia Gilg and
Christopher Cosca present. Custody Status: Non Custody. Court
Reporter/CD Number: 1 of 1. (Callen, V) (Entered: 05/18/2012)

 

05/25/2012

NOTICE of Related Cases 2:12-CV-00477 by USA. Attorney
Khasigian, Kevin Christopher added. (Khasigian, Kevin) (Entered:
05/25/2012)

 

05/31/2012

RELATED CASE ORDER signed by Judge John A. Mendez on
5/30/2012 ORDERING that the action denominated 2:12-CV-
00477-GEB-DAD be reassigned to Judge John A. Mendez for all
further proceedings, and any dates currently set in this reassigned
case only are hereby VACATED. Henceforth, the caption on
documents filed in the reassigned case shall be shown as 2:12-CV-
00477-JAM-DAD. IT IS FURTHER ORDERED that the Clerk of
the Court make appropriate adjustment in the assignment of civil
cases to compensate for this reassignment. (Zignago, K.) (Entered:
05/31/2012)

 

06/07/2012

WAIVER of PERSONAL APPEARANCE by Nadeem Khan.
(Johnson, Thomas) (Entered: 06/07/2012)

 

06/07/2012

WAIVER of PERSONAL APPEARANCE by Nadeem Khan.
(Johnson, Thomas) (Entered: 06/07/2012)

 

06/08/2012

ORDER as to Nadeem Khan signed by Judge John A. Mendez on
6/7/2012 GRANTING 43 Waiver of Appearance. (Michel, G)
(Entered: 06/08/2012)

 

 

 

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 8 of 22

07/10/2012

48

MINUTES (Text Only) for proceedings held before Judge John A.
Mendez: STATUS CONFERENCE as to Robb Cheal, Nadeem
Khan, Robert Carrillo, Ryan Cheal held on 7/10/2012. T4 Start:
7/10/2012 Stop: 9/11/2012. Status Conference reset for 9/11/2012 at
09:45 AM in Courtroom 6 (JAM) before Judge John A. Mendez.
Government Counsel M. Beckwith for J. Hitt present. Defense
Counsel L. Negin for M. Petrik; C. Cosca; L. Meier for Z. Gilg; C.
Kellogg for T. Johnson present. Court Reporter: K. Bennett. (Vine,
H) (Entered: 07/10/2012)

 

09/11/2012

49

MINUTES (Text Only) for proceedings held before Judge John A.
Mendez: STATUS CONFERENCE as to Robb Cheal, Nadeem
Khan, Robert Carrillo, Ryan Cheal held on 9/11/2012. T4 Start:
9/11/2012 Stop: 11/6/2012, Status Conference reset for 11/6/2012 at
09:45 AM in Courtroom 6 (JAM) before Judge John A. Mendez.
Government Counsel J. Hitt present. Defense Counsel M. Petrik; C.
Cosca; Z. Gilg; T. Johnson present. Court Reporter: D. Shepard.
(Vine, H) (Entered: 09/11/2012)

 

10/31/2012

STIPULATION and PROPOSED ORDER for Continuance For
Status Conference by Nadeem Khan. (Johnson, Thomas) (Entered:
10/31/2012)

 

11/01/2012

STIPULATION and ORDER signed by Judge John A. Mendez on
10/31/12: Status Conference RESET for 1/22/2013 at 09:45 AM in
Courtroom 6 (JAM) before Judge John A. Mendez. Excludable
started as to Robb Cheal, Nadeem Khan, Robert Carrillo, Ryan
Cheal: T-4 Start: 11/1/12 Stop: 1/22/13. (Kaminski, H) (Entered:
11/01/2012)

 

01/22/2013

57

MINUTES (Text Only) for proceedings held before Judge John A.
Mendez: STATUS CONFERENCE as to Robb Cheal, Nadeem
Khan, Robert Carrillo, Ryan Cheal held on 1/22/2013. T4 Start:
1/22/2013 Stop: 3/12/2013. Status Conference reset for 3/12/2013 at
09:45 AM in Courtroom 6 (JAM) before Judge John A. Mendez.
Government Counsel J. Hitt present. Defense Counsel M. Petrik; C.
Cosca; Z. Gilg; T. Johnson present. Court Reporter: M. Babbitt.
(Vine, H) (Entered: 01/22/2013)

 

02/13/2013

IS
Oo

SEALED EVENT (Zignago, K.) (Entered: 02/13/2013)

 

02/13/2013

SEALED EVENT (Zignago, K.) (Entered: 02/13/2013)

 

02/13/2013

SEALED EVENT (Zignago, K.) (Entered: 02/13/2013)

 

02/19/2013

SEALED EVENT (Waggoner, D) (Entered: 02/20/2013)

 

 

03/12/2013

 

HIS [IS pe

 

MINUTES (Text Only) for proceedings held before Judge John A.
Mendez: STATUS CONFERENCE as to Robb Cheal, Nadeem
Khan, Robert Carrillo, Ryan Cheal held on 3/12/2013. T4 Start:

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 9 of 22

3/12/2013 Stop: 5/14/2013. Status Conference reset for 5/14/2013 at
09:45 AM in Courtroom 6 (JAM) before Judge John A. Mendez.
Government Counsel T. Leras for J. Hitt present. Defense Counsel
M. Petrik; C. Cosca; O. Hedberg; T. Johnson present. Court
Reporter: K. Swinhart. (Vine, H) (Entered: 03/12/2013)

 

04/04/2013

ORDER by Chief Judge Morrison C. England, Jr.: Due to the
appointment of *District Judge Troy L. Nunley* to the bench of the
Eastern District, this action is reassigned from District Judge *John
A. Mendez* for all further proceedings. (Donati, J) (Entered:
04/04/2013)

 

04/24/2013

70

MINUTE ORDER, as to all defendants, issued by Courtroom
Deputy M. Krueger for District Judge Troy L. Nunley on 4/24/2013:
Pursuant to the Order of Reassignment 67 , the Status Conference
set for 5/14/2013 before Judge John A. Mendez is VACATED and
ADVANCED to 5/9/2013 at 9:30 AM in Courtroom 2 (TLN) before
District Judge Troy L. Nunley. (TEXT ONLY ENTRY) (Krueger,
M) (Entered: 04/24/2013)

 

05/09/2013

71

MINUTES (Text Only) for proceedings held before District Judge
Troy L. Nunley: STATUS CONFERENCE as to Robb Cheal (1),
Ryan Cheal (2), Robert Carrillo (3), and Nadeem Khan (4) held on
5/9/2013. A Further Status Conference SET for 6/6/2013 at 9:30
AM in Courtroom 2 (TLN) before District Judge Troy L. Nunley.
Counsel for defendant Robert Carrillo to inform defendant of next
hearing date on 6/6/2013. Excludable started as to Robb Cheal,
Nadeem Khan, Robert Carrillo, Ryan Cheal: T4 Start: 5/9/2013 -
Stop: 6/6/2013. Government Counsel Jason Hitt present. Defense
Counsel Michael Petrik-1, Michael Petrik for Chris Cosca-2,
Michael Petrik for Olaf Hedberg-3, and Tom Johnson-4 present.
Custody Status: Out of Custody; Waivers 1, 2, and 4; Defendant
Carrillo-3 not present. Court Reporter: Kelly O'Halloran. (Krueger,
M) (Entered: 05/09/2013)

 

05/15/2013

PROPOSED ORDER re Excluding Time from the Speedy Trial Act
by USA as to Robb Cheal, Ryan Cheal, Robert Carrillo, Nadeem
Khan. (Hitt, Jason) (Entered: 05/15/2013)

 

05/20/2013

ORDER signed by District Judge Troy L. Nunley on 5/17/2013
EXCLUDING TIME as to Robb Cheal, Nadeem Khan, Robert
Carrillo, Ryan Cheal: XT4 Start: 5/9/2013 Stop: 6/6/2013. (Michel,
G) (Entered: 05/20/2013)

 

06/04/2013

STIPULATION and PROPOSED ORDER for Continuance of
Status Conference by Nadeem Khan. (Johnson, Thomas) (Entered:
06/04/2013)

 

 

06/05/2013

 

 

STIPULATION and ORDER signed by District Judge Troy L.
Nunley on 6/4/2013 ORDERING that the Status Conference is

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 10 of 22

CONTINUED to 9/5/2013 at 09:30 AM in Courtroom 2 (TLN)
before District Judge Troy L. Nunley. Excludable started as to Robb
Cheal, Nadeem Khan, Robert Carrillo, Ryan Cheal: T4 Start:
6/6/2013 Stop: 9/5/2013. (Zignago, K.) (Entered: 06/05/2013)

 

09/05/2013

81

MINUTES (Text Only) for proceedings held before District Judge
Troy L. Nunley: STATUS CONFERENCE as to Robb Cheal,
Nadeem Khan, Robert Carrillo, Ryan Cheal held on 9/5/2013. A
Further Status Conference, with possible Change of Pleas, SET for
11/21/2013 at 9:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley. Excludable started as to Robb Cheal, Nadeem
Khan, Robert Carrillo, Ryan Cheal: T4 Start: 9/5/2013 - Stop:
11/21/2013 Government Counsel: Jason Hitt present. Defense
Counsel Michael Petrik-1, Chris Cosca-2, Olaf Hedberg-3, and Tom
Johnson-4 present. Custody Status: Out of Custody; Waivers 1, 2,
and 4; Defendant Carrillo-3 Out of Custody/Present. Court Reporter:
Kimberly Bennett. (Krueger, M) (Entered: 09/05/2013)

 

11/18/2013

STIPULATION and PROPOSED ORDER for Continue Status
Conference To December 19, 2013 by Robb Cheal. (Petrik,
Michael) (Entered: 11/18/2013)

 

11/18/2013

STIPULATION and ORDER 83 signed by District Judge Troy L.
Nunley on 11/18/2013 ORDERING the Status Conference set for
11/21/2013 CONTINUED to 12/19/2013 at 9:30 AM in Courtroom
2 (TLN) before District Judge Troy L. Nunley. Excludable started as
to Robb Cheal, Nadeem Khan, Robert Carrillo, Ryan Cheal: T4
Start: 11/18/2013 - Stop: 12/19/2013. (Krueger, M) (Entered:
11/18/2013)

 

12/19/2013

88

MINUTES (Text Only) for proceedings held before District Judge
Troy L. Nunley: STATUS CONFERENCE as to Robb Cheal, Ryan
Cheal, Robert Carrillo, and Nadeem Khan held on 12/19/2013. A
Further Status Conference with possible Change of Pleas set for
1/30/2014 at 9:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley. Excludable started as to Robb Cheal, Ryan Cheal,
Robert Carrillo, and Nadeem Khan: T4 Start: 12/19/2013 - Stop:
1/30/2014. Government Counsel: Jason Hitt present. Defense
Counsel: Michael Petrik-1, Chris Cosca-2, Chris Cosca for Olaf
Hedberg-3, and Tom Johnson-4 present. Custody Status: All Out of
Custody/Waivers. Court Reporter: Diane Shepard. (Krueger, M)
(Entered: 12/19/2013)

 

 

01/10/2014

 

 

PROBATION FORM 12 as to Nadeem Khan signed by Magistrate
Judge Dale A. Drozd on 1/9/14 ORDERING that the Initial
Appearance on Revocation Proceedings is SET for 1/13/2014 at
02:00 PM in Courtroom 8 (EFB) before Magistrate Judge Edmund
F. Brennan. The Pretrial Services Officer is ORDERED to contact
the defendant and/or attorney of record to advise them of said order.

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 11 of 22

(Kastilahn, A) (Entered: 01/10/2014)

 

01/13/2014

92

MINUTES (Text Only) for INITIAL APPEARANCE RE
REVOCATION OF PRETRIAL RELEASE as to Nadeem Khan
held on 1/13/2014 before Magistrate Judge Edmund F. Brennan: All
parties present. The Court advised the deft of his rights and the
pending charges. The Govt submitted on the matter. Arguments
heard. After consideration and for the reasons as stated on the
record, the Court ordered the deft to remain on pretrial release and
to attend the Better Choices program on 1/21/14 at 10:00 a.m before
Magistrate Judge Allison Claire. Government Counsel: Michele
Beckwith present. Defense Counsel: Thomas Johnson present.
Custody Status: out of custody. Court Reporter/CD Number:
Jonathan Anderson. (Cannarozzi, N) (Entered: 01/13/2014)

 

01/14/2014

AMENDED SPECIAL CONDITIONS of RELEASE as to Nadeem
Khan. (Cannarozzi, N) (Entered: 01/14/2014)

 

01/21/2014

94

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: BETTER CHOICES COURT PRGRAM
(BCCP) PROGRESS REPORT as to Nadeem Khan held on
1/21/2014. The court addressed defendant as to continued
compliance with pretrial release conditions. Further BCCP Progress
Report Hearing scheduled for 2/18/2014 at 10:30 AM in Courtroom
26 (AC) before Magistrate Judge Allison Claire. Government
Counsel: Matthew Morris present. Defense Counsel: Rachelle
Barbour for Thomas Johnson present. Custody Status: Non Custody.
Court Reporter/CD Number: 1 of 1. (Callen, V) (Entered:
01/21/2014)

 

01/29/2014

STIPULATION AND ORDER signed by District Judge Troy L.
Nunley on 1/28/2014 CONTINUING the Status Conference for
Robb Cheal, Nadeem Khan, Robert Carrillo, Ryan Cheal to
3/27/2014 at 09:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley; EXCLUDING TIME for Robb Cheal, Nadeem
Khan, Robert Carrillo, Ryan Cheal: XT4 Start: 1/27/2014 Stop:
3/27/2014. (Michel, G) (Entered: 01/29/2014)

 

 

02/18/2014

 

97

 

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: Further Better Choices Court Program (BCCP)
PROGRESS REPORT as to Nadeem Khan held on 2/18/2014. The
court addressed defendant as to continued compliance with pretrial
release conditions. The court directed the defendant to contact PTS
Officer if any issues arise. Further BCCP Hearing set for 3/18/2014
at 10:30 AM in Courtroom 26 (AC) before Magistrate Judge Allison
Claire. Government Counsel: Peter Mularezyk for Matt Morris
present. Defense Counsel: Lexi Negin present. Custody Status: Non
Custody. Court Reporter/CD Number: 1 of 1. (Callen, V) (Entered:
02/18/2014)

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 12 of 22

03/18/2014

98

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: BETTER CHOICES COURT PROGRAM
(BCCP) PROGRESS REPORT as to Nadeem Khan held on
3/18/2014. The Court addressed the defendant as to continued
compliance with the pretrial release conditions and encouraged him
to keep up the good work. Further BCCP Hearing is scheduled for
4/22/2014 at 10:30 AM in Courtroom 26 (AC) before Magistrate
Judge Allison Claire. Government Counsel: Matthew Morris
present. Defense Counsel: Lexi Negin for Thomas Johnson. Custody
Status: Non Custody. Court Reporter/CD Number: 1 of 1. (Callen,
V) (Entered: 03/18/2014)

 

03/25/2014

Is
XO

STIPULATION and PROPOSED ORDER for Continue Status
Conference To May 22, 2014 by Robb Cheal. (Petrik, Michael)
(Entered: 03/25/2014)

 

03/28/2014

STIPULATION and ORDER 99 signed by District Judge Troy L.
Nunley on 3/27/14 ORDERING the Status Conference set for
3/27/14 CONTINUED to 5/22/14 at 09:30 AM in Courtroom 2
(TLN) before District Judge Troy L. Nunley. Excludable started as
to Robb Cheal, Nadeem Khan, Robert Carrillo, Ryan Cheal: T4
Start: 3/27/14 Stop: 5/22/14. (Becknal, R) (Entered: 03/28/2014)

 

04/22/2014

101

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: BETTER CHOICES COURT PROGRAM as
to Nadeem Khan held on 4/22/2014. The defendant reports all is
going well. The court encourages the defendant to keep up the good
work. Better Choices Court Program Hearing is scheduled for
5/20/2014 at 10:30 AM in Courtroom 26 (AC) before Magistrate
Judge Allison Claire. Government Counsel: Matthew Morris
present. Defense Counsel: Linda Harter for Thomas
Johnson.Custody Status: Non Custody. Court Reporter/CD Number:
1 of 1. (Callen, V) (Entered: 04/22/2014)

 

05/20/2014

103

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: BETTER CHOICES COURT PROGRAM as
to Nadeem Khan held on 5/20/2014. The defendant informs the
court how well everything has been going for him. The court
encourages the defendant to keep up the good work and she will see
him next month. Better Choices Court Program Hearing is
scheduled for 6/17/2014 at 10:30 AM in Courtroom 26 (AC) before
Magistrate Judge Allison Claire. Government Counsel: Crystal
Fulfer present. Defense Counsel: Lexi Negin for Thomas Johnson.
Custody Status: Non custody. Court Reporter/CD Number: | of 1.
(Callen, V) (Entered: 05/20/2014)

 

 

05/21/2014

 

 

STIPULATION and ORDER as to Robb Cheal, Nadeem Khan, and
Ryan Cheal signed by District Judge Troy L. Nunley on 5/20/14,
ORDERING that the Status Conference is CONTINUED to

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 13 of 22

8/14/2014 at 09:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley. Excludable started as to Robb Cheal, Nadeem
Khan, and Ryan Cheal: XT4 Start: 5/20/14, Stop: 8/14/14.
(Kastilahn, A) (Entered: 05/21/2014)

 

06/24/2014

106

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: BETTER CHOICES COURT PROGRAM as
to Nadeem Khan held on 6/24/2014. The defendant reports
everything is going well and the court tells the defendant to keep up
the good work. Better Choices Court Program is scheduled for
7/29/2014 at 10:30 AM in Courtroom 26 (AC) before Magistrate
Judge Allison Claire. Government Counsel: Matthew Morris
present. Defense Counsel: Lexi Negin present. Custody Status: Non
Custody. Court Reporter/CD Number: | of 1. (Callen, V) (Entered:
06/24/2014)

 

07/29/2014

107

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: FIRTHER PROCEEDING RE BETTER
CHOICES COURT PROGRAM as to Nadeem Khan held on
7/29/2014. The defendant reports everything is going will and there
have been no problems. The court agrees. Further Hearing re
BETTER CHOICES COURT PROGRAM is set for 8/19/2014 at
10:30 AM in Courtroom 26 (AC) before Magistrate Judge Allison
Claire. Government Counsel: Sherry Haus present. Defense
Counsel: Rochelle Barbour present. Custody Status: Non Custody.
Court Reporter/CD Number: 1 of 1. (Callen, V) (Entered:
07/29/2014)

 

08/12/2014

—
Ge

STIPULATION and [PROPOSED] ORDER to Continue Status
Conference to 10/16/14, at 9:30 a.m., by Robb Cheal. (Petrik,
Michael) Modified on 8/14/2014 (Mena-Sanchez, L). (Entered:
08/12/2014)

 

08/13/2014

—
oS
Ke)

STIPULATION and ORDER as to Robb Cheal, Nadeem Khan,
Robert Carrillo, Ryan Cheal signed by District Judge Troy L.
Nunley on 8/12/14: Status Conference reset for 10/16/2014 at 09:30
AM in Courtroom 2 (TLN) before District Judge Troy L. Nunley.
Excludable started as to Robb Cheal, Nadeem Khan, Robert
Carrillo, Ryan Cheal: XT4 Start: 8/12/14 Stop: 10/16/14. (Manzer,
C) (Entered: 08/13/2014)

 

 

08/19/2014

 

110

 

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: (BETTER CHOICES COURT PROGRAM)
as to NADEEM KHAN, held on 8/19/2014. The court and the
defendant discuss his progress and by all reports he is doing well at
this time. Further Hearing re Better Choices Court Program is
scheduled for 9/16/2014 at 10:30 AM in Courtroom 26 (AC) before
Magistrate Judge Allison Claire. Government Counsel: Crystal
Fulfer present. Defense Counsel: Lexi Negin present. Custody

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 14 of 22

Status: Non Custody. Court Reporter/CD Number: Jonathan
Anderson. (Callen, V) (Entered: 08/19/2014)

 

09/16/2014

lil

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: (BETTER CHOICES COURT PROGRAM)
as to Nadeem Khan held on 9/16/2014. The defendant was unable to
come to court because of car problems. The matter is continued by
the court. Better Choices Court Program Hearing is scheduled for
10/21/2014 at 10:30 AM in Courtroom 26 (AC) before Magistrate
Judge Allison Claire. Government Counsel: Sherry Haus present.
Defense Counsel: Lexi Negin present. Custody Status: Non
Custody. Court Reporter/CD Number: | of 1. (Callen, V) (Entered:
09/16/2014)

 

10/09/2014

—
hd
Ne

STIPULATION and [PROPOSED] ORDER to Continue Status
Conference to 11/20/14 by Robb Cheal. (Petrik, Michael) Modified
on 10/10/2014 (Mena-Sanchez, L). (Entered: 10/09/2014)

 

10/15/2014

—_
IE
tnd

STIPULATION and ORDER signed by District Judge Troy L.
Nunley on 10/14/14 ORDERING that the Status Conference
Hearing as to Defendants Robb Cheal, Nadeem Khan, Robert
Carrillo, Ryan Cheal is CONTINUED from 10/16/14 to 11/20/2014
at 09:30 AM in Courtroom 2 (TLN) before District Judge Troy L.
Nunley. The Court ORDERS the time from the date of the parties
stipulation, up to and including 11/20/14, EXCLUDED pursuant to
18 U.S.C. § 3161(h)(7), and Local Code T4. (Mena-Sanchez, L)
(Entered: 10/15/2014)

 

10/21/2014

114

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: (FURTHER BCCP PROGRESS REPORT) as
to Nadeem Khan held on 10/21/2014. All reports indicate the
defendant is doing well and has adhered to all instructions regarding
pretrial release. FURTHER BCCP Hearing set for 11/18/2014 at
10:30 AM in Courtroom 26 (AC) before Magistrate Judge Allison
Claire. Government Counsel: Laura Huggins for Sherry Haus.
Defense Counsel: Rachelle Barbour present. Custody Status: Non
Custody. Court Reporter/CD Number: Jonathan Anderson. (Callen,
V) Modified on 10/21/2014 (Callen, V). (Entered: 10/21/2014)

 

11/18/2014

 

115

 

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: BETTER CHOICES COURT PROGRAM as
to Nadeem Khan held on 11/18/2014. The court feels the defendant
is doing very well and congratulates him on his upcoming
completion of this program next month. Better Choices Court
Program Hearing is scheduled for 12/15/2014 at 10:30 AM in
Courtroom 26 (AC) before Magistrate Judge Allison Claire.
Government Counsel: Brian Fogerty present. Defense Counsel: Lexi
Negin present. Custody Status: Non Custody. Court Reporter/CD
Number: 1 of 1. (Callen, V) (Entered: 11/18/2014)

 

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 15 of 22

11/18/2014

—_
—
an

STIPULATION and PROPOSED ORDER continuing the Status
Conference and excluding time for Robb Cheal, Robert Carrillo,
Ryan Cheal., (Petrik, Michael) Modified on 11/19/2014 (Michel, G).
(Entered: 11/18/2014)

 

11/20/2014

_
_
o

WAIVER OF INDICTMENT by Nadeem Khan. (Michel, G)
(Entered: 11/21/2014)

 

11/20/2014

pow
poe
NO

SUPERSEDING INFORMATION (Felony) as to Nadeem Khan (4)
count Is. (Michel, G) (Entered: 11/21/2014)

 

11/20/2014

—_
N
io

PLEA AGREEMENT as to Nadeem Khan. (Michel, G) (Entered:
11/21/2014)

 

11/20/2014

121

MINUTES (Text Only) for proceedings held before District Judge
Troy L. Nunley: CHANGE of PLEA HEARING as to Nadeem
Khan held on 11/20/2014. Nadeem Khan (4) was ARRAIGNED on
the Superseding Information and entered a GUILTY PLEA to Count
1 of the Superseding Information. The Court accepted the guilty
plea and adjudged the defendant guilty. The matter was REFERRED
to Probation for the preparation of a Presentence Report. Judgment
and Sentencing set for 2/5/2015 at 9:30 AM in Courtroom 2 (TLN)
before District Judge Troy L. Nunley. Government Counsel: Jason
Hitt present. Defense Counsel: Kristy Kellogg for Tom Johnson
present. Custody Status: Present/Out of Custody. Court Reporter:
Cathie Bodene. (Krueger, M) (Entered: 11/21/2014)

 

11/21/2014

SCHEDULE of DISCLOSURE for PSR as to Nadeem Khan. Plea
Date: *11/20/2014* Sentencing Date: *2/5/2015* Reply Date:
*1/29/2015*** Correction Date: *1/22/2015* Report Date:
*1/15/2015* Objection Date: *1/8/2015* Proposed Date:
*12/24/2014* Copies: *AUSA - Defense Counsel - USPO*
(Krueger, M) (Entered: 11/21/2014)

 

11/21/2014

123

MINUTE ORDER as to Nadeem Khan issued by Courtroom Deputy
M. Krueger for District Judge Troy L. Nunley on 11/21/2014: If any
party wishes to file a sentencing memorandum in advance of
imposition of judgment and sentencing, said memorandum shall be
filed on or before 5:00 p.m., seven (7) calendar days in advance of
the date set for judgment and sentencing. Any response thereto shall
be filed on or before 3:00 p.m., (3) calendar days in advance of the
date set for judgment and sentencing. The parties are cautioned that
if any sentencing memoranda is filed late, the judgment and
sentencing date may be vacated and the matter continued. (TEXT
ONLY ENTRY) (Krueger, M) (Entered: 11/21/2014)

 

 

12/15/2014

 

124

 

MINUTES (Text Only) for proceedings held before Magistrate
Judge Allison Claire: (BETTER CHOICES COURT PROGRAM)
as to Nadeem Khan held on 12/15/2014. The court informs the
defendant, this is his last day regarding this program and because he

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 16 of 22

has done so well he has graduated and she present him with his
certificate of completion. The defendant thanks the court and
everyone involved for helping him get his life in order. The court
wishes the defendant well. Government Counsel: Jared Dolan
present. Defense Counsel: Lexi Negin present. Custody Status: Non
Custody. Court Reporter/CD Number: 1 of 1. (Callen, V) (Entered:
12/15/2014)

 

12/22/2014

—
an

(TO BE VIEWED BY ASSIGNED COUNSEL ONLY) DISCLOSED
PRESENTENCE INVESTIGATION REPORT (DRAFT) as to
Nadeem Khan. Informal objections shall not be submitted via
CM/ECF and shall be in compliance with the sentencing schedule
and pursuant to Local Rule 460. (Di Dio, C) (Entered: 12/22/2014)

 

01/13/2015

—
ON

STIPULATION and PROPOSED ORDER for Reschedule Status
Conference To March 12, 2015 by Robb Cheal. (Petrik, Michael)
(Entered: 01/13/2015)

 

01/15/2015

—
lo]

SENTENCING PRESENTENCE INVESTIGATION REPORT
(FINAL) as to Nadeem Khan. (Attachments: # 1 No Objection
Letter)(Di Dio, C) (Entered: 01/15/2015)

 

01/26/2015

oO

STIPULATION and PROPOSED ORDER for Continuance of
Status Conference. (Johnson, Thomas) (Entered: 01/26/2015)

 

01/28/2015

—_
oO

|

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 1/28/15 ORDERING Sentencing
CONTINUED to 5/14/2015 at 09:30 AM in Courtroom 2 (TLN)
before District Judge Troy L. Nunley. (Meuleman, A) (Entered:
01/28/2015)

 

03/10/2015

—
—

STIPULATION and [PROPOSED] ORDER for Continuance of
Status Conference to 5/7/15 by Robb Cheal. (Petrik, Michael)
Modified on 3/10/2015 (Mena-Sanchez, L). (Entered: 03/10/2015)

 

04/09/2015

Hd

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 04/09/2015)

 

04/10/2015

fe

STIPULATION AND ORDER signed by District Judge Troy L.
Nunley on April 10, 2015 as to Nadeem Khan re 133 . The
Sentencing Hearing currently set for 05/14/2015 is CONTINUED
TO 6/4/2015 at 09:30 AM in Courtroom 2 (TLN) before District
Judge Troy L. Nunley.(Rivas, A) (Entered: 04/10/2015)

 

05/07/2015

—_
~

SENTENCING PRESENTENCE INVESTIGATION REPORT
(FINAL REVISED) re previously filed 128 Sentencing Presentence
Investigation Report (Final) as to Nadeem Khan. (Attachments: # 1
Objection Letter, # 2 Response)(Di Dio, C) (Entered: 05/07/2015)

 

05/26/2015

—
oO

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 05/26/2015)

 

 

 

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 17 of 22

05/27/2015

—
kad
KO

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 5/26/2015 ORDERING that Judgment and
Sentencing is CONTINUED to 8/27/2015 at 09:30 AM in
Courtroom 2 (TLN) before District Judge Troy L. Nunley. (Zignago,
K.) (Entered: 05/27/2015)

 

08/25/2015

—_
0

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 08/25/2015)

 

08/26/2015

—_
Oo

STIPULATION and ORDER and MODIFICATION of

SCHEDULE as to Nadeem Khan re 148 signed by District Judge
Troy L. Nunley on 8/25/15 ORDERING Sentencing CONTINUED
TO 11/19/2015 at 09:30 AM in Courtroom 2 (TLN) before District
Judge Troy L. Nunley. Excludable started as to Nadeem Khan: XT-4
Start: 8/27/15 Stop: 11/19/15. (Meuleman, A) (Entered: 08/26/2015)

 

11/04/2015

—
La
a

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 11/04/2015)

 

11/05/2015

—_
wn
nN

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 11/5/15 ORDERING that the Judgment
and Sentencing is CONTINUED to 3/10/2016 at 09:30 AM in
Courtroom 2 (TLN) before District Judge Troy L. Nunley.
(Kastilahn, A) (Entered: 11/05/2015)

 

12/01/2015

—
FA)
oO

STIPULATION and PROPOSED ORDER for Continuance of
Status Conference by Robert Carrillo. (Johnson, Dustin) (Entered:
12/01/2015)

 

03/08/2016

—
[ws

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 03/08/2016)

 

03/08/2016

164

MINUTE ORDER as to Nadeem Khan issued by Courtroom Deputy
M. Krueger for District Judge Troy L. Nunley on 3/8/2016
APPROVING the parties’ Stipulation (ECF No. 163 ). Accordingly,
the Judgment and Sentencing is hereby CONTINUED to 5/5/2016 at
9:30 AM in Courtroom 2 (TLN) before District Judge Troy L.
Nunley. (TEXT ONLY ENTRY) (Krueger, M) (Entered:
03/08/2016)

 

04/06/2016

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 04/06/2016)

 

04/07/2016

STIPULATION and ORDER signed by District Judge Troy L.
Nunley on 4/6/16 ORDERING that the Judgment and Sentencing
Hearing as to to Nadeem Khan is CONTINUED from 5/5/16 to
5/26/2016 at 09:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley. (Mena-Sanchez, L) (Entered: 04/07/2016)

 

 

04/14/2016

 

—_
oN
NO

 

SENTENCING MEMORANDUM; OBJECTION TO
PRESENTENCE REPORT by Nadeem Khan. (Johnson, Thomas)

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 18 of 22

Modified on 4/15/2016 (Michel, G.). (Entered: 04/14/2016)

 

05/12/2016

SENTENCING MEMORANDUM by Nadeem Khan. (Johnson,
Thomas) (Entered: 05/12/2016)

 

05/25/2016

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 05/25/2016)

 

05/25/2016

STIPULATION and ORDER as to Nadeem Khan 173 signed by
District Judge Troy L. Nunley on 5/25/2016 ORDERING the
Judgment and Sentencing CONTINUED to 8/18/2016 at 9:30 AM
in Courtroom 2 (TLN) before District Judge Troy L. Nunley.
(Krueger, M) (Entered: 05/25/2016)

 

08/09/2016

—
~~]

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 08/09/2016)

 

08/10/2016

—
CoO

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 8/9/2016 ORDERING that the Judgment
and Sentencing Hearing is CONTINUED to 11/17/2016 at 09:30

AM in Courtroom 2 (TLN) before District Judge Troy L. Nunley.
(Jackson, T) (Entered: 08/10/2016)

 

09/20/2016

—_
NO

STIPULATION and PROPOSED ORDER for Continuance of
Status Conference to November 10, 2016 by Robb Cheal. (Petrik,
Michael) (Entered: 09/20/2016)

 

11/08/2016

—
ho

STIPULATION and PROPOSED ORDER for Continue Status
Conference To December 8, 2016 by Robb Cheal. (Petrik, Michael)
(Entered: 11/08/2016)

 

11/14/2016

a
lee
rs

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 11/14/2016)

 

11/15/2016

—
La

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 11/15/16, ORDERING that the Judgment
and Sentencing hearing is CONTINUED to 2/16/2017 at 09:30 AM
in Courtroom 2 (TLN) before District Judge Troy L. Nunley.
(Kastilahn, A) (Entered: 11/15/2016)

 

11/21/2016

in

|

TRANSCRIPT of Motion for Bail Review Proceedings as to Robert
Carrillo, held on 04/25/2016, before Magistrate Judge Edmund F.
Brennan. Transcript may be viewed at the court public terminal or
purchased through the Court Reporter/Transcriber before the
deadline for Release of Transcript Restriction. After that date it may
be obtained through PACER. Any Notice of Intent to Request
Redaction must be filed within 5 court days. Redaction Request due
12/12/2016. Redacted Transcript Deadline set for 12/22/2016.
Release of Transcript Restriction set for 2/21/2017 filed by ECRO
Jonathan Anderson, Phone number 916-930-4072 E-mail
janderson@caed.uscourts.gov. (Anderson, J) (Entered: 11/21/2016)

 

 

 

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 19 of 22

12/06/2016

—
Go
~]

STIPULATION and PROPOSED ORDER for Continue Status
Conference To January 26, 2017 by Robb Cheal. (Petrik, Michael)
(Entered: 12/06/2016)

 

01/19/2017

—
oo
KO

PRETRIAL RELEASE VIOLATION PETITION as to Nadeem
Khan signed by Magistrate Judge Edmund F. Brennan on 01/19/17.
Initial Appearance on Revocation Proceedings SET for 1/19/2017 at
02:00 PM in Courtroom 8 (EFB) before Magistrate Judge Edmund
F. Brennan. (Benson, A) (Entered: 01/19/2017)

 

01/19/2017

MINUTES (Text Only) for INITIAL APPEARANCE RE
REVOCATION OF PRETRIAL RELEASE as to Nadeem Khan
held on 1/19/2017 before Magistrate Judge Edmund F. Brennan: All
parties present. The Court advised the deft of his rights and the
pending charges. The Govt moved to revoke the pretrial release of
the deft. Defense counsel requested the matter be continued.
Arguments heard. After consideration and for the reasons as stated
on the record, the Court granted defense counsel's request and
ordered the matter continued to 1/23/2017 at 02:00 PM in
Courtroom 24 (CKD) before Magistrate Judge Carolyn K. Delaney
for further hearing. The Court ordered the deft to remain on pretrial
release pending the hearing on 1/23/2017. Government Counsel:
Jason Hitt present. Defense Counsel: Thomas Johnson present.
Custody Status: out of custody. Court Reporter/CD Number:
Jonathan Anderson. (Cannarozzi, N) (Entered: 01/19/2017)

 

01/23/2017

191

MINUTES (Text Only) for proceedings before Magistrate Judge
Carolyn K. Delaney: FURTHER PROCEEDINGS RE
REVOCATION OF PRETRIAL RELEASE as to Nadeem Khan

| held on 1/23/2017. Government moved for revocation of defendant's

pretrial release. Defense counsel argued for continued release on
conditions. After consideration, the Court revoked defendant's
pretrial release privilege and order him remanded into custody.
Government Counsel: Jason Hitt present. Defense Counsel: Thomas
Johnson present. Custody Status: Present/out of custody. Court
Reporter/CD Number: Alexandra Waldrop/ECRO. (Owen, K)
(Entered: 01/23/2017)

 

01/23/2017

STIPULATION and PROPOSED ORDER for Continuance of
Status Conference to March 2, 2017 by Robb Cheal. (Petrik,
Michael) (Entered: 01/23/2017)

 

01/23/2017

DETENTION ORDER as to Nadeem Khan signed by Magistrate
Judge Carolyn K. Delaney on 1/23/2017. (Jackson, T) (Entered:
01/24/2017)

 

02/08/2017

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing as to Nadeem Khan. (Johnson, Thomas)
Modified on 2/8/2017 (Kastilahn, A). (Entered: 02/08/2017)

 

 

 

 

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 20 of 22

02/08/2017

—
aN

AMENDED STIPULATION and PROPOSED ORDER for
Continuance of Judgment and Sentencing. (Johnson, Thomas)
Modified on 2/9/2017 (Kastilahn, A). (Entered: 02/08/2017)

 

02/09/2017

—
be

STIPULATION and ORDER signed by District Judge Troy L.
Nunley on 2/8/17 ORDERING that the Judgment and Sentencing as
to Nadeem Khan scheduled for 2/16/17, is CONTINUED to
3/9/2017 at 09:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley. (Mena-Sanchez, L) (Entered: 02/09/2017)

 

02/28/2017

STIPULATION and PROPOSED ORDER for Continuance of
Status Conference to March 30, 2017 by Robb Cheal. (Petrik,
Michael) (Entered: 02/28/2017)

 

03/01/2017

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 03/01/2017)

 

03/02/2017

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 3/1/2017 ORDERING that Judgment and
Sentencing is CONTINUED to 4/6/2017 at 09:30 AM in Courtroom
2 (TLN) before District Judge Troy L. Nunley. (Zignago, K.)
(Entered: 03/02/2017)

 

04/04/2017

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 04/04/2017)

 

04/04/2017

to
—
Oo

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 4/4/2017 ORDERING that Judgment and
Sentencing is CONTINUED to 6/1/2017 at 09:30 AM in Courtroom
2 (TLN) before District Judge Troy L. Nunley. (Zignago, K.)
(Entered: 04/04/2017)

 

04/25/2017

NO
ht
we

TRANSCRIPT of Defendant's Motion for Bail Review Proceedings
as to Robert Carrillo, held on 03/29/2017, before Magistrate Judge
Edmund F. Brennan. Transcript may be viewed at the court public
terminal or purchased through the Court Reporter/Transcriber before
the deadline for Release of Transcript Restriction. After that date it
may be obtained through PACER. Any Notice of Intent to Request
Redaction must be filed within 5 court days. Redaction Request due
5/18/2017. Redacted Transcript Deadline set for 5/26/2017. Release
of Transcript Restriction set for 7/24/2017 filed by ECRO Jonathan
Anderson, Phone number 916-930-4072 E-mail
janderson@caed.uscourts.gov. (Anderson, J) (Entered: 04/25/2017)

 

05/26/2017

STIPULATION and PROPOSED ORDER for Continuance of
Judgment and Sentencing. (Johnson, Thomas) (Entered: 05/26/2017)

 

 

05/30/2017

 

 

STIPULATION and ORDER as to Nadeem Khan signed by District
Judge Troy L. Nunley on 5/26/17, ORDERING that the Judgment
and Sentencing is CONTINUED to 8/17/2017 at 09:30 AM in

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 21 of 22

Courtroom 2 (TLN) before District Judge Troy L. Nunley.
(Kastilahn, A) (Entered: 05/30/2017)

 

08/15/2017

STIPULATION and PROPOSED ORDER continuing Judgment and
Sentencing for Nadeem Khan, (Johnson, Thomas) (Entered:
08/15/2017)

 

08/16/2017

tN
w
|

STIPULATION and ORDER signed by District Judge Troy L.
Nunley on 8/15/17 ORDERING that the Judgment and Sentencing
hearing as to Nadeem Khan is CONTINUED from 8/17/17 to
8/24/2017 at 09:30 AM in Courtroom 2 (TLN) before District Judge
Troy L. Nunley. (Mena-Sanchez, L) (Entered: 08/16/2017)

 

08/21/2017

bo
lo
co

SENTENCING MEMORANDUM by Nadeem Khan. (Attachments:
# 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Johnson, Thomas)
(Entered: 08/21/2017)

 

08/22/2017

No
(ve)
KO

RESPONSE TO SENTENCING MEMORANDUM by USA as to
Nadeem Khan. (Hitt, Jason) Modified on 8/23/2017 (Mena-Sanchez,
L). (Entered: 08/22/2017)

 

08/24/2017

MINUTES (Text Only) for proceedings before District Judge Troy
L. Nunley: SENTENCING held on 8/24/2017 for Nadeem Khan (4).
Defendant Sentenced on Count 1 of the Superseding Information to
imprisonment of 30 months. The Court recommended that the
defendant participate in the 500-Hour Bureau of Prisons Substance
Abuse Treatment Program. Upon release from imprisonment, the
defendant shall be placed on Supervised Release for a Term of 36
months. The defendant shall pay a Special Assessment of $100,
payment to begin immediately. The Court found the defendant did
not have the ability to pay a fine, and the imposition of a fine was
waived. Indictment DISMISSED. DEFENDANT TERMINATED.
Government Counsel: Jason Hitt present. Defense Counsel: Thomas
Johnson present. Custody Status: Present/In Custody. Court
Reporter: Kimberly Bennett. (Krueger, M) (Entered: 08/24/2017)

 

08/25/2017

JUDGMENT and COMMITMENT signed by District Judge Troy L.
Nunley on 8/25/2017 as to Nadeem Khan. (Krueger, M) (Entered:
08/25/2017)

 

11/06/2017

ASSOCIATION of ATTORNEY in the case of Robb Cheal, Ryan
Cheal, Robert Carrillo, Nadeem Khan. Attorney Amanda Beck for
USA added. (Beck, Amanda) (Entered: 11/06/2017)

 

07/27/2018

OPPOSITION by USA to 272 Motion to Dismiss Motion to Enjoin
Prosecution. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G)(Hitt,
Jason) (Entered: 07/27/2018)

 

 

11/27/2018

 

 

TRANSCRIPT of Evidentiary Hearing, Volume 1, as to Robert

 
Case 5:20-cr-00166-BLF Document 2 Filed 04/27/20 Page 22 of 22

Carrillo, held on September 27, 2018, before District Judge Troy L.
Nunley, filed by Court Reporter Kacy Barajas, Phone number 916-
426-7640 E-mail kbarajas.csr@gmail.com. Transcript may be
viewed at the court public terminal or purchased through the Court
Reporter/Transcriber before the deadline for Release of Transcript
Restriction. After that date it may be obtained through PACER. Any
Notice of Intent to Request Redaction must be filed within 5 court
days. Redaction Request due 12/20/2018. Redacted Transcript
Deadline set for 12/31/2018. Release of Transcript Restriction set
for 2/25/2019. (Barajas, K) (Entered: 11/27/2018)

 

11/27/2018

ve)
>

TRANSCRIPT of Evidentiary Hearing, Volume 2, as to Robert
Carrillo held on October 1, 2018, before District Judge Troy L.
Nunley, filed by Court Reporter Kacy Barajas, Phone number 916-
426-7640 E-mail kbarajas.csr@gmail.com. Transcript may be
viewed at the court public terminal or purchased through the Court
Reporter/Transcriber before the deadline for Release of Transcript
Restriction. After that date it may be obtained through PACER. Any
Notice of Intent to Request Redaction must be filed within 5 court
days. Redaction Request due 12/20/2018. Redacted Transcript
Deadline set for 12/31/2018. Release of Transcript Restriction set
for 2/25/2019. (Barajas, K) (Entered: 11/27/2018)

 

10/02/2019

DESIGNATION of COUNSEL FOR SERVICE., attorney Amanda
Beck, GOVT terminated. (Hitt, Jason) (Entered: 10/02/2019)

 

04/20/2020

PROBATION FORM 22 as to Nadeem Khan signed by District
Judge Troy L. Nunley on 3/30/2020. JURISDICTION
TRANSFERRED to Northern District of California. Copy of
Transfer Order sent to new district. (Zignago, K.) (Entered:
04/21/2020)

 

 

04/21/2020

 

 

TRANSMITTAL of DOCUMENTS re 369 Probation 22 Out on
*4/20/2020* to * USDC, Northern District of California* *450
Golden Gate Ave.* *16th Floor, #1111* *San Francisco, CA
94102*.

*Electronic Documents: | to 369 * (Zignago, K.) (Entered:
04/21/2020)

 

 
